DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination. 

Claim Interpretation
3.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic
placeholder that is coupled with functional language without reciting sufficient
structure to perform the recited function and the generic placeholder is not
preceded by a structural modifier. Such claim limitation(s) is/are: “a vehicle information acquisition portion”, “a wide area communication portion”, “ a communication module” ; “ narrow area communication portion”; “ in-cell vehicle management portion”; an encounter determination portion”; “device control portion”, “a narrow area communication quality determination portion”, “wide area communication quality determination portion”; “report process portion” in claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 14, and 15. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the
corresponding structure described in the specification as performing the claimed
function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0388163 A1) in view of Nylander (US 20200053527 A1)

Regarding claim 11, Zhang teaches a vehicle communication device for a vehicle, comprising: a vehicle information acquisition portion configured to sequentially acquire vehicle information that is information indicating a traveling situation of the vehicle and includes a current position information  (See para 0013 “a client may be a vehicle”; see para 0014 “The method comprising receiving first information of at least one first client, wherein the first information allows to determine a position of the at least one first client at a time point T”) 
a wide area communication portion that  is a communication module for performing wireless communication complying with a predetermined wide area wireless communication standard and is configured to directly or indirectly provide a communication service complying with the predetermined wireless communication standard with a different device via a wireless base station  a wide area communication control portion configured to control an operation of the wide area communication portion and execute a wide area periodic transmission process that is a process of periodically multicasting a vehicle information packet that is a communication packet indicating the vehicle information towards a different vehicle existing around an own vehicle in cooperation  with the wide area communication portion;  (See para 0051 “A network entity may be a server, an entity located close to a client (for example located in a road side cabinet or in a base station site)”; see para 0050 “or vehicle to anything (V2X) communication may be done via a dedicated link (for example a “side link”), cellular network connections,”; see para 0102 “A network entity may be a server (for example an application server for example located at a traffic management center of a road authority), an entity located close to a client (for example located in a road side cabinet or in a base station site), ; see para 0103 “In steps 4-14 and 4-22 network entity 4-10 receives first and fourth information from one or more fist client 4-1 and the second client 4-2.. The first information can be for example information 3-14 of FIG. 3 or information 2-7 of FIG. 1, where the first information may comprise information about the respective client at time point T−p or predicted information of the respective client at time point T. The first and fourth information may comprise status information comprising the position of the respective client or status information which allows to determine the position of the respective client, for example at time point T.”; see para 0117 “Client 5-1 communicates his status information collected at time point T−p (5-7) during period D.sub.com (5-11) to other client(s)”)[ cellular network is interpreted as wide area network since Zhang also requires base station to transmit/ receive first information, therefore it implies usage of cellular communication standard”)
the wide area communication control portion includes a report process portion configured to sequentially transmit a vehicle status report to the wireless base station in cooperation with the wide area communication portion; the vehicle status report is a signal indicating own vehicle position information acquired by the vehicle information acquisition portion (See para 0013 “a client may be a vehicle”; see para 0102 “A network entity may be a server (for example an application server for example located at a traffic management center of a road authority), an entity located close to a client (for example located in a road side cabinet or in a base station site), ; see para 0103 “In steps 4-14 and 4-22 network entity 4-10 receives first and fourth information from one or more fist client 4-1 and the second client 4-2.. The first information can be for example information 3-14 of FIG. 3 or information 2-7 of FIG. 1, where the first information may comprise information about the respective client at time point T−p or predicted information of the respective client at time point T. The first and fourth information may comprise status information comprising the position of the respective client or status information which allows to determine the position of the respective client, for example at time point T.”; see para 0117 “Client 5-1 communicates his status information collected at time point T−p (5-7) during period D.sub.com (5-11) to other client(s)”; see para 0069 “Vehicle 1-2 may either receive the information either periodically”)[ cellular network is interpreted as wide area network since Zhang also requires base station to transmit/ receive first information, therefore it implies usage of cellular communication standard”); and 
a narrow area communication portion configured to perform a narrow area communication that is a wireless communication complying with a predetermined communication method different from the predetermined wide area wireless communication standard (See para 0044 “invention may also be implemented in short-range wireless networks such as WLAN (Wireless Local Area Network), Bluetooth”; see para 0117 “Client 5-1 communicates his status information to other client(s)”; See para 0013 “a client may be a vehicle”)[   short-range wireless networks such as WLAN (Wireless Local Area Network), Bluetooth  is different than cellular]and
a narrow area communication control portion configured to control an operation of the narrow area communication portion and execute a narrow area periodic transmission process that is a process of periodically multicasting the vehicle information packet towards the different vehicle existing around the own vehicle in cooperation with the narrow area communication portion See para 0044 “invention may also be implemented in short-range wireless networks such as WLAN (Wireless Local Area Network), Bluetooth”; para 0094 “In step 3-14 the second client 3-2 receives the first information (either after requesting it or via broadcast) from one or more of the first clients 3-1”; see para 0117 “Client 5-1 communicates his status information to other client(s)”; See para 0013 “a client may be a vehicle”; see para 0069 “Vehicle 1-2 may either receive the information either periodically”), 
Zhang doesn’t teach wherein the wide area communication control portion is configured to pause the wide area  periodic transmission process based on an instruction from the wireless base station.
Nylander (US 20200053527 A1) teaches wherein the wide area communication control portion is configured to pause the wide area  periodic transmission process based on an instruction from the wireless base station (see para 00136 “if any vehicle is sending using DSRC without including the new information element, the vehicles need to fallback to only using only DSRC, i.e. the transmission on LTE V2V/V2I technology is stopped.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wide area communication control portion is configured to pause the wide area  periodic transmission process based on an instruction from the wireless base station in the system of Zhang. The motivation is to handle congestion situations (Nylander: see para 0126)

Allowable Subject Matter
Claims 1-10, 12-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416